Title: To George Washington from William Shippen, Jr., 2 June 1777
From: Shippen, William Jr.
To: Washington, George



Dear Sir
General Hospital Philadia June 2. 1777

I am honor’d by yours of this days post. In answer to Dr Craiks to me, containing the same sentiments as are expressed in his letter to your excellency, I have enclosed his commission & desired him till he can come on, to assist & direct Dr Tilton one of our senior Surgeons who writes me he has near 1100 Carolinians, officers included, under inoculation at Dumfries, Alexandria & Georgetown; Not one of these men have been subjects of our Hospital, but are in a fine state to recieve the small pox & promise fair to have that disease very lightly; owing the Dr writes to their officers great attention to the cleanliness of their men; than which nothing can more effectually secure the health of a large Army. All these men had suffered the eruptive fever & will be fit to march in a few days.
Tomorrow agreable to your order I shall send off 4 or 5 hogsheads of good Vinegar—100 shall follow in quick succession. In consequence of your request that I would see that every Regiment was Supplied with a Surgeon & Presidents Hancocks approbation, I have taken the liberty of appointing them, if I exceed my power, I beg to be corrected; & the necessity of the case must plead my excuse.
When Dr Craik arrives I intend to give him the direction of the Hospitals near the grand army, and recall Dr Bond. All the Hospitals in this part of the country are in excellent order no Disease rages.
Mrs Miss & Mastr Shippen thank you for your kind remembrance & join me very cordially in wishing you health, happiness & a successful Campaign. I have the honor to be Dr Sir Your Excellencys most obedt & affecte Servt

W. Shippen jr

